Opinion filed February 28, 2019




                                        In The

        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00033-CV
                                      __________

                        CARLOS FLORES, Appellant
                                         V.
                       MARISOL CARAPIA, Appellee


                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                      Trial Court Cause No. CC2-26,129


                     MEMORANDUM OPINION
      This case involves the divorce of Carlos Flores and Marisol Carapia and the
custody of their two children. The trial court signed an agreed decree of divorce in
this case on January 11, 2016. The trial court subsequently signed an enforcement
order on July 27, 2017. Flores filed this appeal on January 30, 2019. In his notice
of appeal, Appellant complains of various acts of the trial judge and Carapia,
including the alleged January 9, 2015 theft of property and exploitation of children.
        When the appeal was docketed, we notified Flores by letter that it did not
appear that this court had jurisdiction over this appeal. We directed Flores to respond
on or before February 14, 2019, and show grounds to continue this appeal. In the
letter, the clerk of this court informed Flores that this appeal may be dismissed absent
a response. See TEX. R. APP. P. 42.3. As of this date, Appellant has not filed a
response.
        The documents on file in this court reflect that Flores’s notice of appeal was
not filed in a timely manner. See TEX. R. APP. P. 26.1. Absent a timely notice of
appeal, this court is without jurisdiction to consider this appeal. See Wilkins v.
Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia
Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see
also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


February 28, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2